Citation Nr: 0839546	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  05-38 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the wrists and hands.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chondromalacia patella of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The veteran had active service from January 1971 to January 
1992.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for arthritis of the wrists 
and hands and chondromalacia patella of the left knee, 
finding that the veteran had not submitted new and material 
evidence to reopen the claims.

The issue of service connection for chondromalacia patella of 
the left knee on a de novo basis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for arthritis of the wrists and hands 
was denied in an unappealed October 1992 rating decision.

2.  The evidence submitted since the time of the October 1992 
decision denying service connection for arthritis of the 
wrists and hands is redundant, does not relate to an 
unestablished fact, and does not raise a reasonable 
possibility of substantiating the veteran's current claim.  

3.  Service connection for chondromalacia patella of the left 
knee was denied in an unappealed October 1992 rating 
decision.

4.  The evidence submitted since the time of the October 1992 
decision denying service connection for chondromalacia, 
patella left knee is not redundant, relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating the veteran's current claim for service 
connection for chondromalacia patella of the left knee .  


CONCLUSIONS OF LAW

1.  The October 1992 rating decision denying service 
connection for arthritis of the wrists and hands is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The evidence received since the time of the rating 
decision in October 1992, denying service connection for 
arthritis of the wrists and hands, is new but not material, 
and the claim for service connection for arthritis of the 
wrists and hands is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

3. The October 1992 rating decision denying service 
connection for chondromalacia patella of the left knee is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

4. The evidence received since the time of the October 1992 
rating decision denying service connection for chondromalacia 
patella of the left knee is new and material, and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria - New and Material Evidence

While the RO did address the arthritis of the wrists and 
hands claim as well as the chondromalacia patella of the left 
knee claim on the merits, the preliminary question of whether 
a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.  

With respect to applications to reopen filed on or after 
August 29, 2001, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
any duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.


Analysis - Arthritis of the Wrists and Hands

In a December 1991 claim, the veteran requested service 
connection for arthritis of both hands.  In the October 1992 
rating decision, the RO considered the veteran's service 
treatment records and a June 1992 VA examination report when 
it denied service connection for arthritis of the hands and 
wrist.  The referenced evidence showed that in service the 
veteran had complained of bilateral hand pain, which was 
diagnosed as arthralgia.  While the report of his retirement 
examination noted painful joints, the June 1992 VA 
examination found that all of his joints appeared normal, 
with no abnormalities in wrist or hand range of motion.  No 
sensory deficits were shown and X-ray studies of both hands 
and wrists were normal, with no evidence of arthritis.  

The veteran disagreed with the October 1992 rating decision 
and was issued a statement of the case in September 1993.  He 
did not thereafter file a substantive appeal, and the October 
1992 decision therefore became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.

In January 2005, the veteran, through his representative, 
submitted his application to reopen the claim for service 
connection for bilateral hand and wrist arthritis.  The 
pertinent evidence added to the record since the October 1992 
rating decision includes VA treatment records for the period 
from May 2001 to September 2006.  Those records document 
current complaints of hand pain, attributed to carpal tunnel 
syndrome.  They also note that he has a history of 
degenerative joint disease, but do not document any actual 
diagnosis of or treatment for arthritis in the hands or 
wrists.

The added evidence also includes a statement received in 
March 2006 from a private physician.  The doctor indicated 
that the veteran may have a right ulnar neuropathy, with 
slowing of conduction across the elbow.  The physician did 
not mention arthritis, and did not address the etiology of 
the ulnar neuropathy.  

The new evidence also includes statements from his spouse and 
a former supervisor received in April 2006.  Both individuals 
attest to the veteran's current state of pain and discomfort.

The evidence added to the record lastly includes the 
veteran's own statements concerning arthritis of the hands 
and wrists, as well as selected copies of entries from his 
service treatment records.

Although the veteran did receive treatment during the period 
from June 2002 to September 2006 for various complaints and 
disabilities, at no time did the medical treatment records 
suggest that the veteran has arthritis in his wrists or 
hands, or that any arthritis was related to active service.  
Consequently, although the treatment records are new, they 
are not "material."  See Morton v. Principi, 3 Vet. App. 
508 (1992) (observing that evidence of the veteran's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  

The Board notes that the Court has held that additional 
evidence, which consists merely of records of post-service 
treatment that do not indicate that a condition is service 
connected, is not new and material.  Cox v. Brown, 5 Vet. 
App. 95, 99 (1993).  Thus, the evidence fails to raise a 
reasonable possibility of substantiating the claims and as 
such, is not material.  

The statement by the physician does not address arthritis, or 
even suggest that the neuropathy the veteran might have is in 
any way related to service.  It therefore is not material.

The service treatment records submitted by the veteran were 
considered in October 1992 and are not new.  With respect to 
the statements of the veteran and his spouse and former 
coworker, the Board notes that lay assertions of medical 
diagnosis or causation cannot serve as a predicate to reopen 
a previously denied claim.  Moray v. Brown, 5 Vet. App. 211, 
214 (1995).  The Board acknowledges that the U.S. Court of 
Appeals for the Federal Circuit has held that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when a layperson is competent to identify the 
medical condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  The Board finds, however, that 
arthritis is not a medical condition subject to 
identification by a layperson.  The Board notes in this 
regard that in Jandreau, the Federal Circuit used a broken 
leg as an example of a medical condition capable of lay 
identification.  Whether a particular symptom such as pain 
represents arthritis is, in the Board's opinion, a medical 
question.

For the reasons and bases set forth above, the Board finds 
that the evidence received in conjunction with the claim to 
reopen is not new and material, and does not serve to reopen 
the claim for service connection for arthritis in the wrists 
and hands.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  
Having found that the evidence is not new and material, no 
further adjudication of this claim is warranted.  See 
Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

Analysis - Left Knee

The service treatment records are silent for any left knee 
complaints or findings.

At the June 1992 VA examination, the veteran reported left 
knee problems beginning in service.  Physical examination 
showed some patellofemoral pain with pressure and movement, 
with patellofemoral crepitance.  X-ray studies of the knee 
were normal.  The examiner diagnosed the veteran as having 
chondromalacia patella of the left knee.

In an October 1992 rating decision, service connection for 
left knee disability was denied after review of the above 
evidence.  The veteran did not appeal this rating decision 
and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103. 

Pertinent evidence added to the record since the October 1992 
rating decision includes VA treatment records for 2001 to 
September 2006.  Those records document treatment for left 
knee complaints.  A July 2005 magnetic resonance imaging 
(MRI) report of the left knee showed subcortical cystic 
changes in the anterior aspect of the distal femoral condyle 
in the midline; the radiologist offered no opinion as to 
etiology other than to observe that posttraumatic changes in 
the knee would have looked different.

The evidence added to the file also includes  a March 2006 
statement by a private physician.  This physician repeated 
the veteran's assertion that his knee troubled him while in 
service.  Objective examination found the veteran did have 
some subpatellar crepitation that was worse in the left knee.  
X-ray studies showed no severe abnormalities.  The physician 
reviewed the veteran's MRI report and agreed that the veteran 
had cysts in the distal femur on the left knee.  His 
impression was symptomatic chondromalacia patella (arthritis) 
of bilateral knees.  This physician opined that the veteran 
had "early arthritis" even though it did not show up on X-
ray studies.  He noted that the MRI evidence of cysts on the 
left knee was secondary to the arthritis at the 
patellofemoral joint.  

The added evidence also includes statements from the 
veteran's spouse and a former coworker attesting to his 
current pain and discomfort.

The evidence added to the record since the October 1992 
rating decision lastly includes a June 2006 letter from the 
same private physician who noted early arthritis.  In this 
letter, the physician noted the cysts found on the veteran's 
MRI study took many years to develop and were definitely 
related to repetitive injury to the knee.  He further stated 
that it was incorrect to consider them recent.  He then 
stated the veteran's current knee problem was related to the 
stress to his knees during his time of service and that his 
opinion was based on the veteran's history as related by the 
veteran. 

This evidence of the private physician's June 2006 opinion 
linking the cysts in the veteran's distal femur to his 
military service was not previously before agency decision 
makers and is not cumulative or redundant of evidence 
associated with the claims file at the time of the October 
1992 rating decision.  As such, it is "new" as contemplated 
under 38 C.F.R. § 3.156(a).  Furthermore, because this 
evidence suggests that the cysts or arthritis was ultimately 
incurred in service, it relates to an unestablished fact 
necessary to substantiate the claim and is found to raise a 
reasonable possibility of substantiating the claim. 

For these reasons, the Board finds that the criteria under 
38 C.F.R. § 3.156(a) have been satisfied, and the veteran's 
claim of entitlement to service connection for chondromalacia 
of the left knee is reopened.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  
 
The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in March 2005, before the 
initial original adjudication of the claims.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate claims for service connection, as 
well as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A March 2006 letter provided the 
veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection and his claim was readjudicated in the May 2006 
Supplemental Statement of the Case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  In any event, because the 
claim seeking a grant of service connection for arthritis in 
the wrists and hands has not been reopened, any questions 
regarding a disability rating and effective date for that 
claim are now moot. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the March 2005 notice letter of record does 
satisfy the requirements under Kent.  

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for service connection for 
arthritis of the wrists and hands, and the duty to assist 
requirements have been satisfied for that claim.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  The veteran was afforded a VA examination in June 1992 
after the submission of the original claim.  The Board finds 
that VA was not under an obligation to obtain an additional 
medical opinion for the claim for arthritis of the wrists and 
hands.  The appellant has not submitted new and material 
evidence to reopen that claim.  38 C.F.R. § 3.159(c)(4)(iii) 
states that paragraph (c)(4) applies to a claim to reopen a 
finally adjudicated claim only if new and material evidence 
is presented or secured. 

The duty to assist obligation regarding the claim for service 
connection for chondromalacia of the left knee is addressed 
in the Remand section below.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim for arthritis of the 
wrists and hands.  Hence, no further notice or assistance to 
the veteran is required to fulfill VA's duty to assist him in 
the development of that claim.  Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 




ORDER

New and material evidence not having been submitted, the 
claim for service connection for arthritis of the wrists and 
hands is not reopened and the claim remains denied.

New and material evidence having been submitted, the claim 
for service connection for chondromalacia patella of the left 
knee is reopened. 


REMAND

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  The Board finds that a VA medical examination is 
necessary in this matter.  A definitive medical opinion on 
the question of the etiology of the veteran's cysts on the 
distal femur, his arthritis, specifically whether its onset 
is service related, is needed before the claim on the merits 
can be properly adjudicated.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 173 (1991) (emphasizing that adjudicators cannot 
rely on their own unsubstantiated judgment in resolving 
medical questions).  See also Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, VA 
and private who may possess additional 
records pertinent to the claim remaining on 
appeal.  With any necessary authorization 
from the veteran, the RO should attempt to 
obtain and associate with the claims files 
any medical records identified by the 
veteran which have not been secured 
previously.

2.  Thereafter, the RO should afford the 
veteran a VA orthopedic examination to 
determine the nature and etiology of any 
left knee disorder.  In conjunction with 
the examination, the claims folder must be 
made available to the examiner for review 
of the case.  All indicated tests and 
studies, to include X-rays and other 
diagnostic procedures deemed necessary, 
should be conducted.  The examiner should 
review the results of any testing prior to 
completing the report.

With respect to any left knee disorder 
identified, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., to a degree of 
probability of 50 percent or more) that 
the disorder is etiologically related to 
service, or was manifest within one year 
of the veteran's discharge therefrom.  The 
rationale for any opinion offered should 
be provided.

3.  After completing the requested 
actions, the RO should readjudicate the 
claim of service connection for left knee 
disability on a de novo basis.  If the 
benefit sought on appeal remain denied, 
the RO should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case, and 
afford him an opportunity to respond.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


